Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.         The reply filed on 04/14/2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): All claims of an invention elected by original presentation have been canceled.  See 37 CFR 1.111.  Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
The amendment filed on 04/14/2022 canceling claims 1 drawn to the elected invention (by original presentation) and presenting only new claims 2-17 drawn to a non-elected invention (by original presentation) is non-responsive (MPEP § 821.03). The remaining claims are patentably distinct from the elected invention as noted below.
Applicant should either amend claims 2-17 to incorporate the patentably distinct subject matter of previous claims 1-15 or file a divisional application directed to claims 2-17 and allow this application to become abandoned (or be expressly abandoned).
Restriction to one of the following inventions is required under 35 U.S.C. 121:                                                                                                                              
A. Species 1, relates to a method comprising: depositing on a substrate a silicon-rich nitride; and oxidizing the silicon-rich nitride to form a silicon-rich, oxygen-rich first oxynitride layer. (See claims 1). 
B. Species 2, relates to a semiconductor memory device comprising: a semiconductor substrate; an oxide-nitride-oxide structure formed over the substrate, the oxide-nitride-oxide structure having a multi-layer charge storing layer that includes a first layer and a second layer, the first and the second layers being silicon oxynitride layers that have different stoichiometric compositions; and a gate coupled to the oxide-nitride-oxide structure; wherein the first layer of the multi-layer charge storing layer has a higher oxygen concentration than the second layer of the multi-layer charge storing layer. (See also claim 2, 10 and similarly 17).
Furthermore, No Claim(s) is/are generic to the following disclosed patentably distinct species: 
The species are independent and distinct.
In addition, these species are not obvious variants of each other based on the current record (underlined).
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
1.         They are mutually exclusive by virtue of the features described above in each of the species.
2.         They require different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.      
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816



/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816